Citation Nr: 1738899	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for dry eye syndrome, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for essential tremors, to include as secondary to in-service herbicide exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes and/or coronary artery disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

In July 2015 and April 2016 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

A review of the electronic record shows that the Veteran's son has recently filed a claim for service-connected burial benefits.  The Board does not currently have jurisdiction over this matter as it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, this claim is referred to the AOJ for appropriate action.  


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claims on appeal, the Board received notice in August 2017 that the Veteran died in August 2017, during the pendency of the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement to service connection for dry eye syndrome, bilateral lower extremity peripheral neuropathy, essential tremors, and hypertension.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (appellant) died during the pendency of the appeal.  In August 2017, the Board received notice from the RO, that the Veteran passed away in August 2017.  The notice of death has been associated with the Veteran's electronic VBMS file.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the claimant.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision.  38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal is dismissed



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


